Order entered November 29, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-01369-CV

                            IN RE HOWARD HOLLAND, Relator

                  Original Proceeding from the 86th Judicial District Court
                                  Kaufman County, Texas
                              Trial Court Cause No. 31610-86

                                            ORDER
       Based on the Court’s opinion of this date, we DENY relator’s November 18, 2016

motion to compel the trial court to rule on relator’s motion for production of grand jury

transcript, which we treat as a petition for writ of mandamus. .


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE